DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 21, 24, 25, 27-30,32, & 46,47 allowed.
The following is an examiner’s statement of reasons for allowance: wherein the barrier comprising an oxide of manganese is disposed on top of the first conductive cap, the second conductive cap, and the third conductive cap.
Claims 34, 36,37,39,40-42,44, & 48 are allowed.
The following is an examiner’s statement of reasons for allowance: wherein the barrier comprising an oxide of manganese is disposed on top of the first conductive cap and the second conductive cap.
The closest prior art of record,  Ting (US Pub no. 2016/0093566 A1) discloses a device (100)comprising: a first dielectric layer(202); a first interconnect(224), a second interconnect(214), and a third interconnect (204)extending parallel to each other in a first direction in a same metallization layer(210)[0027][0030] fig. 1, the first interconnect(224), the second interconnect(214), and the third interconnect(204) each comprising a metallic interconnect material disposed in a liner(902 (216,226,206)[(0031-0033][0051], wherein the first interconnect (224), the second interconnect(214), and the third interconnect (204)each have a barrier (402/(218,228,208)comprising an oxide of manganese0044][0031-0033]disposed on respective (i) outer bottom surfaces of the interconnects (224,214,204)and (ii) first and second outer opposing sidewall surfaces of the interconnects (fig. 1). Ting et al teaches an air gap (215) and the semiconductor device 100 could accommodate any number of air gaps[0036] 
Gates et al (US Patent 9,349,687 B1) teaches (fig. 9) wherein each of a first, second, and third interconnects(40) are disposed on a first, a second, and a third portion of a first dielectric layer(30), respectively, wherein the second interconnect is disposed between, and adjacent to, each of the first interconnect and the third interconnect; and first and a second air gap(90) on opposite sides of the first interconnect(40) in a second direction perpendicular to the first direction, each extending in the first direction, the second air gap (90)located between the first interconnect and the second interconnect(90) fig. 9; and a fourth and a fifth portion of the first dielectric layer (80)on opposite sides of the third interconnect(90) in the second direction, each without an air gap (90)and each extending in the first direction, the fourth portion of the first dielectric layer(30) between the second interconnect and the third interconnect(90) and further teaches metal caps (46) formed on the interconnects (40). However, neither reference teaches wherein the barrier comprising an oxide of manganese is disposed on top of the first conductive cap, the second conductive cap, and the third conductive cap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813